NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 10a0716n.06

                                            No. 09-2005

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                       FILED
UNITED STATES OF AMERICA,                                 )                         Nov 17, 2010
                                                          )                   LEONARD GREEN, Clerk
       Plaintiff-Appellee,                                )
                                                          )
v.                                                        )    ON APPEAL FROM THE UNITED
                                                          )    STATES DISTRICT COURT FOR
ALCUS FOREMAN,                                            )    THE EASTERN DISTRICT OF
                                                          )    MICHIGAN
       Defendant-Appellant.                               )
                                                          )
                                                          )



       Before: MARTIN, GIBBONS, and KETHLEDGE, Circuit Judges.


       KETHLEDGE, Circuit Judge. Defendant Alcus Foreman appeals the sentence imposed by

the district court when it revoked his supervised release. We affirm.

                                                  I.

       Alcus Foreman was sentenced to 57 months of incarceration and three years of supervised

release for being a felon in possession of a firearm. On May 5, 2009, the district court modified

Foreman’s conditions of supervised release, requiring him to live in a residential reentry center for

90 days. While there, Foreman committed five violations of the conditions of his release: he lied

about his activities, threatened a staff member, and repeatedly tested positive for marijuana. He also

failed to tell his probation officer when his employer went out of business and when police
No. 09-2005
United States v. Foreman

questioned him about a fraudulent check. Based upon these violations, the probation officer

petitioned for revocation of Foreman’s supervised release.

       At the hearing that followed, Foreman pled guilty to all five violations but offered

explanations for each. The district court judge correctly calculated a 4-10 month guideline range for

the violations, but found that Foreman’s attitude, behavior, and “lack of any compliance with the

rules and regulations” justified an upward departure. The judge then sentenced him to 18 months

of incarceration, explaining that the violations were serious, that the sentence would prevent

Foreman from committing further crimes and violations, and that the sentence would deter similar

behavior by other residents at Foreman’s reentry facility. The judge also ordered that Foreman

undergo anger management treatment, pursuant to 18 U.S.C. § 3553(a)(2)(D).

       This appeal followed.

                                                 II.

       Foreman challenges the procedural and substantive reasonableness of his sentence. We

review revocation of supervised-release sentences under the same abuse-of-discretion standard that

we apply to sentences after a conviction. United States v. Bolds, 511 F.3d 568, 575 (6th Cir. 2007).

       Foreman first argues that the district court did not properly consider the 18 U.S.C. § 3553(a)

factors or the relevant “Chapter Seven” policy statements before choosing the sentence. The court

need not explicitly consider each § 3553(a) factor, however, if the record shows that the court

addressed the relevant factors in reaching its conclusion. See United States v. Trejo-Martinez, 481

F.3d 409, 413 (6th Cir. 2007). Here, the district court clearly addressed relevant factors such as

deterring similar violations, protecting the public from future violations, and providing anger

                                                -2-
No. 09-2005
United States v. Foreman

management. See 18 U.S.C. § 3553(a)(2)(B)-(D). The court focused on the nature of the violations

and on Foreman’s history and characteristics—especially Foreman’s tendency to violate rules that

he does not like. See 18 U.S.C. § 3553(a)(1). Moreover, the judge stated that he had considered the

Chapter Seven policy statements and calculated the advisory guideline range pursuant to them. The

court’s consideration of the policy statements and § 3553(a) factors was procedurally reasonable.

       Foreman also argues that the sentence was procedurally unreasonable because the judge did

not adequately explain the sentence. The sentencing judge must “adequately explain the chosen

sentence to allow for meaningful appellate review and to promote the perception of fair sentencing.”

Gall v. United States, 552 U.S. 38, 50 (2007). Here, the judge offered several reasons for an upward

departure from the advisory guideline range. He implicitly distinguished Foreman from other

defendants subject to the 4-10 month advisory range by focusing on Foreman’s bad attitude and

“lack of any compliance” with rules and regulations. The judge also emphasized that the longer

sentence would deter others at the reentry facility from emulating Foreman’s behavior. Since the

judge adequately explained his reasons for the 18-month sentence, Foreman’s procedural

unreasonableness claim fails.

       Finally, Foreman argues that his sentence was substantively unreasonable. The district court

has broad discretion to determine what sentence will best serve the objectives of § 3553(a),

especially in the “discretion-filled context of supervised release.” United States v. Kontrol, 554 F.3d

1089, 1093 (6th Cir. 2009). Nothing indicates that the court abused its discretion here. Foreman

faced a 24-month statutory maximum sentence because he was originally convicted of a Class C

felony. See 18 U.S.C. 3583(e)(3). The sentence he received was below the statutory maximum and

                                                 -3-
No. 09-2005
United States v. Foreman

was adequately supported by § 3553(a) factors. See Kontrol, 554 at 1093 (finding a 15-month

sentence substantively reasonable where a 24-month statutory maximum and 4-10 month guideline

range applied). The sentence was substantively reasonable.

       The district court’s judgment is affirmed.




                                               -4-